

	

		II

		109th CONGRESS

		1st Session

		S. 1349

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 30, 2005

			Mr. Smith (for himself

			 and Mr. Rockefeller) introduced the

			 following bill; which was read twice and referred to the

			 Committee on Commerce, Science, and

			 Transportation

		

		A BILL

		To promote deployment of competitive video

		  services, eliminate redundant and unnecessary regulation, and further the

		  development of next generation broadband networks.

	

	

		1.Short titleThis Act may be cited as the

			 Video Choice Act of

			 2005.

		2.FindingsCongress finds the following:

			(1)Cable rates continue to rise substantially

			 faster than the overall rate of inflation.

			(2)Wire-based competition in video services is

			 limited to very few markets. According to the Federal Communications

			 Commission, only 2 percent of all cable subscribers have the opportunity to

			 choose between 2 or more wire-based video service providers.

			(3)It is only through wire-based video

			 competition that price competition exists. The Government Accountability Office

			 has confirmed that where wire-based competition exists, cable rates are 15

			 percent lower than in markets without competition.

			(4)It is in the public interest to further

			 wire-based competition in the video services market in order to provide greater

			 consumer choice and lower prices for video services.

			(5)To spur competition in the communications

			 industry, Congress has decreased the regulatory burden on new entrants, thereby

			 increasing entry into the market and creating competition.

			(6)The United States continues to fall behind

			 in broadband deployment rates. According to a recent study by the International

			 Telecommunications Union, the United States is now ranked 16th in the world in

			 broadband deployment.

			(7)The deployment of advanced high capacity

			 networks would greatly spur economic development in rural America.

			(8)The deployment of advanced networks that

			 can offer substantially higher capacity are critical to the long-term

			 competitiveness of the United States.

			3.Amendment to

			 communications actTitle VI of

			 the Communication Act of 1934 (47 U.S.C. 521 et seq.) is amended by adding at

			 the end the following:

			

				VIVideo

				choice

					661.DefinitionIn this part, the term competitive

				video services provider means any provider of video programming,

				interactive on-demand services, other programming services, or any other video

				services who has any right, permission, or authority to access public

				rights-of-way independent of any cable franchise obtained pursuant to section

				621 or pursuant to any other Federal, State, or local law.

					662.Regulatory

				framework

						(a)Redundant

				franchises prohibitedNotwithstanding any other provision of this

				Act, no competitive video services provider may be required, whether pursuant

				to section 621 or to any other provision of Federal, State, or local law, to

				obtain a franchise in order to provide any video programming, interactive

				on-demand services, other programming services, or any other video services in

				any area where such provider has any right, permission, or authority to access

				public rights-of-way independent of any cable franchise obtained pursuant to

				section 621 or pursuant to any other Federal, State, or local law.

						(b)Fees

							(1)In

				generalAny competitive video

				services provider who provides a service that otherwise would qualify as a

				cable service provided over a cable system shall be subject to the payment of

				fees to a local franchise authority based on the gross revenues of such

				provider that are attributable to the provision of such service within such

				provider's service area.

							(2)ConsiderationsIn determining the fees required by this

				subsection—

								(A)(i)the rate at which fees are imposed shall

				not exceed the rate at which franchise fees are imposed on any cable operator

				providing cable service in the franchise area, as determined in accordance with

				section 622 and any related regulations; or

									(ii)in any jurisdiction in which no cable

				operator provides service, the rate at which franchise fees are imposed shall

				not exceed the statewide average; and

									(B)the only revenues that shall be considered

				are those attributable to services that would be considered in calculating

				franchise fees if such provider were deemed a cable operator for purposes of

				section 622 and any related regulations.

								(3)BillingA competitive video services provider shall

				designate that portion of the bill of a subscriber attributable to the fee

				under paragraph (2) as a separate item on the bill.

							(c)Terms of

				serviceA competitive video

				services provider shall—

							(1)be subject to the retransmission consent

				provisions of section 325(b);

							(2)(A)carry, within each local franchise area,

				any public, educational, or governmental use channels that are carried by cable

				operators within such franchise area pursuant to section 611; or

								(B)provide, in any jurisdiction in which no

				cable operator provides service, reasonable public, educational and government

				access facilities pursuant to section 611;

								(3)be subject to the must-carry provisions of

				section 614;

							(4)carry noncommercial, educational channels

				as required by section 615;

							(5)be considered a multichannel video

				programming distributor for purposes of section 628 and be entitled to the

				benefits and protection of that section;

							(6)protect the personally identifiable

				information of its subscribers as required in section 631;

							(7)comply with any consumer protection and

				customer service requirements promulgated by the Commission pursuant to section

				632;

							(8)not be subject to any other provisions of

				this title; and

							(9)not deny services to any group of potential

				residential subscribers because of the income of the residents of the local

				area in which such group resides.

							(d)Regulatory

				treatmentExcept to the

				extent expressly provided in this part, neither the Commission nor any State or

				political subdivision thereof may regulate the rates, charges, terms,

				conditions for, entry into, exit from, deployment of, provision of, or any

				other aspect of the services provided by a competitive video services

				provider.

						(e)State and local

				government authorityExcept

				as provided in subsection (a), nothing in this section affects the authority of

				a State or local government to manage the public rights-of-way or to enact or

				enforce any consumer protection

				law.

						.

		4.Regulation of common

			 carriers

			Section 651(a)(3) of the Federal

			 Communications Act (47 U.S.C. 571(a)(3)) is amended—

				(1)in subparagraph (A), by striking

			 or after the semicolon;

				(2)in subparagraph (B), by striking the period

			 and inserting ; or; and

				(3)by adding at the end the following:

					

						(C)if such carrier is a competitive video

				services provider providing video programming pursuant to part VI of this

				title, such carrier shall not be subject to the requirements of this title but

				instead shall be subject only to the provisions of part VI of this

				title.

						.

				5.Existing Franchise

			 agreementsAny franchise

			 agreement entered into by a franchising authority and a competitive video

			 service provider for the provision of video service prior to the date of

			 enactment of this Act shall be exempt from the provisions of this Act for the

			 term of such agreement.

		

